                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

JAMES DARREN EASTRIDGE,                               )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 4:19-cv-00135-TWP-DML
                                                      )
CITY OF SELLERSBURG,                                  )
STATE OF INDIANA,                                     )
TIMOTHY L. GRAY,                                      )
JEREMY TODD MULL, and                                 )
SELLERSBURG POLICE DEPT,                              )
                                                      )
                               Defendants.            )

          ENTRY GRANTING MOTION TO PROCEED IN FORMA PAUPERIS,
                  SCREENING AND ORDER TO SHOW CAUSE

       This matter is before the Court on Plaintiff James Darren Eastridge’s (“Eastridge”) Prisoner

Request to Proceed in District Court Without Prepaying the Full Filing Fee (Filing No. 2). Because

he is allowed to proceed in forma pauperis, this action is also subject to screening pursuant to 28

U.S.C. § 1915(e)(2)(B).

                                            I. DISCUSSION

A. Filing Fee

       Eastridge’s motion for leave to proceed in forma pauperis, without prepaying fees or costs

(Filing No. 2) is granted. While in forma pauperis status allows a plaintiff to proceed without pre-

payment of the filing fee, the plaintiff remains liable for the full fees. See Robbins v. Switzer, 104

F.3d 895, 898 (7th Cir. 1997) (in forma pauperis litigants remain liable for the filing fee; “all [28

U.S.C.] § 1915(a) does for any litigant is excuse the pre-payment of fees”). The Court does not

have the authority to waive the filing fee, and it remains due despite Eastridge’s in forma pauperis

status. Fiorito v. Samuels, 2016 U.S. Dist. LEXIS 84869, at *5 (C.D. Ill. June 30, 2016) (“[c]ourt
does not have the authority to waive a filing fee”); McDaniel v. Meisner, 2015 U.S. Dist. LEXIS

106067, at *12 (E.D. Wis. Aug. 12, 2015) (same). The filing fee for in forma pauperis litigants is

$350.00. No payment is due currently; however, the $350.00 balance remains owing.

B. Screening

       District courts have an obligation under 28 U.S.C. § 1915(e)(2)(B) to screen complaints

before service on the defendant and must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. Dismissal under the in forma pauperis statute is an exercise of the court’s discretion. Denton

v. Hernandez, 504 U.S. 25, 34 (1992). In determining whether the complaint states a claim, the

court applies the same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To

survive dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim to relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a “plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something has

happened to her that might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403

(7th Cir. 2010) (emphasis in original).

C. The Complaint

       In this civil action, pro se plaintiff Eastridge asserts a claim for defamation based upon

perjury, false reporting, false statements, and false evidence. He brings his defamation claim

against Defendants City of Sellersburg, State of Indiana, Timothy L. Gray, Jeremy Todd Mull, and

Sellersburg Police Department. The Complaint alleges that Eastridge is bringing his claim under



                                                  2
federal law and “seek[ing] damages in the amount of $35 million dollars plus punitive damages,

loss of my job, wages, and I was put on news channel as a mentally unstable, I’m seeking

defamation of character for slander, false reporting, and false statements.” (Filing No. 1 at 9.)

D. Dismissal of Complaint

       It does not appear that this Court has jurisdiction to adjudicate the claim that Eastridge has

presented. Federal courts are courts of limited jurisdiction, not general jurisdiction, and “[n]o court

may decide a case without subject-matter jurisdiction, and neither the parties nor their lawyers may

stipulate to jurisdiction or waive arguments that the court lacks jurisdiction. If the parties neglect

the subject, a court must raise jurisdictional questions itself.” United States v. County of Cook, 167

F.3d 381, 387 (7th Cir. 1999); Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986).

“Courts . . . have an independent obligation to determine whether subject-matter jurisdiction exists,

even in the absence of a challenge from any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514

(2006). A court “must raise the issue sua sponte when it appears that subject matter jurisdiction is

lacking.” Buethe v. Britt Airlines, 749 F.2d 1235, 1238 (7th Cir. 1984); see also Evergreen Square

of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015) (“federal courts

are obligated to inquire into the existence of jurisdiction sua sponte”). “When a federal court

concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in its

entirety.” Arbaugh, 546 U.S. at 514, quoted in Miller v. Herman, 600 F.3d 726, 730 (7th Cir.

2010); see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”).

       Mr. Eastridge asserts that he is “suing for a violation of federal law under 28 U.S.C. §

1331,” (Filing No. 1 at 9), however, he has not presented a federal claim, instead, he has presented

a state law tort claim for defamation and seeking monetary damages in the amount of




                                                  3
$35,000,000.00. In order for a federal court to exercise jurisdiction over such a claim, the parties

must be citizens of different states, see 28 U.S.C. § 1332, and Eastridge states that he is a citizen

of Indiana along with the defendants.

       In addition, Eastridge’s claim against the state of Indiana is barred by sovereign immunity.

See Cmty. Pharmacies of Ind., Inc. v. Ind. Family, 801 F. Supp. 2d 802, 806 (S.D. Ind. 2011)

(“because the State is the Defendant in this matter, the Plaintiffs cannot recover monetary damages

due to the sovereign immunity afforded under the Eleventh Amendment”).

       Accordingly, the Complaint is subject to dismissal for lack of jurisdiction because of a lack

of diversity jurisdiction and because of sovereign immunity.

E. Opportunity to Show Cause

       Eastridge shall have through Friday, July 26, 2019, by which to show cause why judgment

consistent with this Entry should not issue. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014,

1022 (7th Cir. 2013) (“Without at least an opportunity to amend or to respond to an order to show

cause, an [in forma pauperis] applicant’s case could be tossed out of court without giving the

applicant any timely notice or opportunity to be heard to clarify, contest, or simply request leave

to amend.”).

       If Eastridge elects to file an amended complaint, he should conform to the following

guidelines: (a) the amended complaint shall comply with the requirement of Rule 8(a)(2) of the

Federal Rules of Civil Procedure that pleadings contain “a short and plain statement of the claim

showing that the pleader is entitled to relief . . . ,” which is sufficient to provide the defendants

with “fair notice” of the claim and its basis; Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

curiam) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P.

8(a)(2)); (b) the amended complaint must include a demand for the relief sought; (c) the amended




                                                 4
complaint must identify what legal injury Eastridge claims to have suffered and what persons are

responsible for each such legal injury; and (d) the amended complaint must include the case

number referenced in the caption of this Entry.

                                      II. CONCLUSION

         For the reasons stated above, Eastridge’s Prisoner Request to Proceed in District Court

Without Prepaying the Full Filing Fee (Filing No. 2) is GRANTED. Having screened the

Complaint, the Court finds it is subject to dismissal for lack of subject-matter jurisdiction.

Eastridge is granted leave to file an amended complaint by no later than Friday, July 26, 2019. If

no amended complaint is filed by that date, this action will be dismissed for the reasons set forth

above.

         SO ORDERED.



         Date:   6/26/2019




Distribution:

James Darren Eastridge
Inmate No. 27502
P.O. Box 183
Elizabeth, IN 47117




                                                  5
